 1
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    SOUTHERN DISTRICT OF CALIFORNIA
10
11   LINDSEY GOWIN,                                Case No.: 3:19-cv-01876-JAH-AHG
12                                Plaintiff,       ORDER CONTINUING CASE
     v.                                            MANAGEMENT CONFERENCE
13
14   SONY INTERACTIVE
     ENTERTAINMENT, LLC, et al.
15
                             Defendants.
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               1
                                                                      3:19-cv-01876-JAH-AHG
 1         On December 17, 2019, the Court set an Early Neutral Evaluation (“ENE”) and
 2   Case Management Conference (“CMC”) in this case for January 29, 2020. ECF No. 15.
 3   The Court held the ENE as scheduled, but decided to continue the CMC by 3-4 weeks
 4   while continuing its attempts to facilitate settlement in the interim.
 5         Accordingly, the Court CONTINUES the CMC to February 18, 2020 at
 6   3:30 PM. The CMC will be attorneys-only and telephonic. Counsel shall call the
 7   chambers teleconference line at 1-877-873-8018 and use 8367902 as the access code to
 8   join the conference.
 9         IT IS SO ORDERED.
10
11   Dated: January 30, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                              3:19-cv-01876-JAH-AHG
